MEMORANDUM *
Petitioners challenge the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen, which argued that they received ineffective assistance of counsel. At oral argument, petitioners’ current *578counsel conceded that this case is governed by our recent decision in Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107-08 (9th Cir.2003), and that as a result, the BIA judgment should be affirmed. We therefore deny the petition for review.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.